DETAILED ACTION

This is the initial Office action based on the application filed on January 30, 2022. Claims 1-20 are currently pending and have been considered below.


Claim Objections
Claim 1 is objected to because of the following informalities: 
The Claim states “initiating, by the one or more computer processors, the treads on servers in combinations”. The Examiner believes that “treads” is a typographical error and is meant to be threads.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US Patent Application Publication 2018/0198858) in view of Demarest et al (US Patent Application Publication 2008/0300900).

	Claim 1: Pal discloses a computerized method, comprising: 
queuing, by one or more computer processors, input data associated with processing an application in a queue [0036, 0046]. [See at least a message and/or search result queue.]
configuring, by the one or more computer processors, threads that perform portions of the processing for the application with input parameter values provided as input to the application [0046]. [See at least a worker thread.]
initiating, by the one or more computer processors, the treads on servers in combinations [0036-0038]. [See at least initializing “one or more worker threads of thread pool”.]
wherein each thread asynchronously performs processing in a parallel [0047]. [“two or more application layer messages may be processed in parallel by two or more worker threads”] comprising: 
obtaining a unique entry from the queue [0047].

Pal alone does not explicitly disclose marking the unique entry as being addressed within the queue.
However, Demarest [0070] discloses marking entries of a queue once the entries are processed.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Demarest. One would have been motivated to do so in order to keep track of which items in a queue have been processed.

Pal as modified further discloses:
processing the input data associated with the unique entry using the input parameter values [0120, 0123]. [See at least processing of events.]
storing results obtained from the processing in a data store [0121].
obtaining a next unique entry from the queue and iterating back to the marking with the next unique entry as the unique entry until each entry in the queue is marked as being addressed [0122-0123]. [See at least scanning events, and see Demarest [0070] for addressing entries in a queue.]
returning a reference to the data store as application results for the application [0125]. [See at least returning results, including at least partial results.]
Claim 2: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein queueing further comprising performing a query against a database for a given period of time provided with a request to process the application and obtaining the input data as input records that satisfy the query [0022, 0080]. [See at least searching using at least a time range.]
Claim 3: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein performing further comprising recording a record reference for each input record as each entry of the queue [0036, 0039]. [Also see at least see Demarest [0070].]
Claim 4: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein configuring further comprising organizing sets of the threads and assigning each set to a particular one of the servers as a particular combination [0039, 0059].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US Patent Application Publication 2018/0198858) in view of Demarest et al (US Patent Application Publication 2008/0300900) and further in view of Feldkamp (US Patent Application Publication 2020/0192725).

Claim 5: Pal as modified discloses the method of Claim 4 above, but Pal alone does not explicitly disclose wherein organizing further comprising determining the sets and the combinations based on current processor loads or memory loads of the servers.
However, Feldkamp [0039, 0045-0047] discloses adjusting workers in order to at least load balance processor work load.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Feldkamp. One would have been motivated to do so in order to process received requests more efficiently by distributing the work load.


Claims 6, 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US Patent Application Publication 2018/0198858) in view of Demarest et al (US Patent Application Publication 2008/0300900) and further in view of Alexander et al (US Patent Application Publication 2005/0015763).

Claim 6: Pal as modified discloses the method of Claim 4 above, but Pal alone does not explicitly disclose wherein organizing further comprising determining the sets and the combinations based on a control dial setting provided by a user through an interface when the user made a request to process the application.
However, Alexander [0041] discloses a user setting number of worker threads. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Alexander. One would have been motivated to do so in order to tune performance of a system according to user preference.
As for having a control dial perform the functionality of setting worker threads, that is considered intended use of a user setting analogous function through a user interface, as described at least by Alexander [0041]. Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Alexander to use a different user interface element, such as a dial, to set a number of threads by using a different design choice then Alexander in order to use particular design choice controls.
Claim 8: Pal as modified discloses the method of Claim 1 above, but Pal alone does not explicitly disclose wherein each thread asynchronously performs processing in a parallel further comprises dynamically changing: a total number of the threads, a total number of the servers processing the threads, or a total-number-of threads per server based on processor loads or memory loads associated with the servers.
However, Alexander [0041] discloses adjusting a number of worker threads. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Alexander. One would have been motivated to do so in order to tune performance of a system. 
Claim 9: Pal as modified discloses the method of Claim 1 above, but Pal alone does not explicitly disclose wherein each thread asynchronously performs processing in a parallel further comprises dynamically changing: a total number of the threads, a total number of the servers processing the threads, or a total-number-of-threads per server based a control dial setting provided by a user through an interface when the user made a request to process the application. 
However, Alexander [0041] discloses adjusting a total number of worker threads. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Alexander. One would have been motivated to do so in order to tune performance of a system. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US Patent Application Publication 2018/0198858) in view of Demarest et al (US Patent Application Publication 2008/0300900) and further in view of Zizzamia et al (US Patent Application Publication 2006/0136273).

Claim 10: Pal discloses a computerized method, comprising: 
retrieving policy records from a database associated with the period of time [0022]. [See at least retrieving records based at least on time. As to type of record retrieved, such as policy records, that is considered non-functional descriptive material since retrieval functionality is the same despite being different types of records.]
creating, by one or more computer processors, a queue comprising entries, each entry having a policy identifier associated with a unique one of the policy records [0036, 0047]. [See at least a queue, where each entry is a unique entry and is associated with a particular item.]
asynchronously processing workers on servers in parallel [0047]. [“two or more application layer messages may be processed in parallel by two or more worker threads”]
wherein each worker performs processing comprising: 
obtaining a unique policy identifier from a unique entry of the queue [0122-0123]. 
obtaining a corresponding policy record that corresponds to the unique policy identifier [0106, 0124]. 

Pal alone does not explicitly disclose flagging that unique entry as having been addressed; and iterating back to the obtaining until each unique entry in the queue is flagged
However, Demarest [0070] discloses marking entries of a queue once the entries are processed.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Demarest. One would have been motivated to do so in order to keep track of which items in a queue have been processed.

Pal alone also does not explicitly disclose receiving an on-leveling request along with a proposed factor-rate and a period of time; calculating a premium for the corresponding policy record based on the proposed factor-rate and producing a modified premium; recording the unique policy identifier and the modified premium in a shared table that is shared between the workers; providing a reference to the shared table as on-level results that satisfy the on-leveling request.
However, Zizzamia discloses:
receiving an on-leveling request along with a proposed factor-rate and a period of time [0082-0084]. [See at least on-leveling based on factors, including time.]
calculating a premium for the corresponding policy record based on the proposed factor-rate and producing a modified premium [0082-0084]. [See at least calculating a premium.]
recording the unique policy identifier and the modified premium in a shared table that is shared between the workers [0056].
providing a reference to the shared table as on-level results that satisfy the on-leveling request [0063, 0105].
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Zizzamia. One would have been motivated to do so in order to calculate a result set for later processing in a database system.



Allowable Subject Matter
Claims 18-20 are allowed.
Claims 7 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Venkataraman (2020/0125400) describes at least estimated time of thread processing. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163